Appeal from a judgment of the Supreme Court at Special Term, entered October 17, 1979 in Saratoga County, which granted petitioners’ application, in a proceeding pursuant to section 16-102 of the Election Law, to declare valid independent nominating petitions nominating petitioners as candidates of the Citizens Party for the offices of Supervisor, Town Justice, Town Clerk and Councilman of the Town of Waterford, Saratoga County, in the November 6, 1979 general election. Judgment reversed, on the law, and petition dismissed, without costs, for the reasons stated in Matter of Grabo v Del Vecchio (72 AD2d 646). Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Herlihy, JJ., concur.